PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Christopher Joseph Hodges
Application No. 16/409,772
Filed: May 10, 2019
For: SWITCHGEAR ARRESTOR SYSTEM WITH ISOLATORS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 03, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed July 12, 2021. The issue fee
was timely paid on October 12, 2021. Accordingly, the application became abandoned on
October 13, 2021. A Notice of Abandonment was mailed October 18, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an inventor’s oath/declaration for Christopher Joseph Hodges, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET